fDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0002] – “neonatal/ perinatal medicine” should read “neonatal/perinatal medicine”
[0041] – “Lithium-ion battery” should read “lithium-ion battery”
[0045] –  suggested change from “receiver controller to “receiver/controller” for consistency 
 [0050] – “when body 102 is in position adjacent or proximate cervix” should read “when body 102 is in position adjacent or proximate to cervix”
[0060] –[0062] – electrodes “314A” and “314B” should be “318A” and “318B”, respectively
[0090] – Character “702” is used for both “electrical signal” and sensor”; recommendation to change “electrical signal 702 received from sensor 702” to “electrical signal received from sensor 702”
Appropriate correction is required.
Claim Objections
Claims 1, 11, and 18-19 are objected to because of the following informalities:  
Claim 1, 11, & 19 – change “adjacent the cervix” to “adjacent to the cervix”
Claim 1 & 19 – change “in response receiving the data” to “in response to receiving the data” 
Claim 18 – change “the method of claim 1” to “the method of claim 11”; for purposes of examination, examiner will interpret the claim as dependent of claim 11 
Claim 19 – change “electrical communication with the first and second electrodes” to “electrical communication with a first and second electrodes” to avoid lack of antecedent basis 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term "enhance" in claims 9 and 17 is a relative term, which renders the claim indefinite.  The term "enhance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether “enhance” refers to promoting labor or preventing labor with the “imminent contraction of the uterus” in the process of labor. For example, “imminent contractions” is interpreted as contraction(s) that are about to happen. One of ordinary skill of the art can interpret “enhance” the contraction to promote a quicker labor or “enhance” the contraction to overcome the contraction and prevent labor.  For examination, “configured to enhance the imminent contraction of the uterus” is interpreted as promoting labor by quickening the next contraction of the uterus or reducing the amount of time for the next contraction of the uterus to occur.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8,11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garfield et al. (US 2013/0261702 A1; hereinafter Garfield) in view of Lockwood et al. (WO 2014/035977 A1; hereinafter Ohio State).
Regarding claim 1, Garfield teaches an apparatus for controlling uterine contractions (e.g. abstract; [0008]) comprising: a housing (82) configured for removable insertion into the vagina of a patient adjacent the cervix (e.g. Figure 19, item 82; [0008]; [0058]; [0094]); and an energy generating device coupled to the housing, the energy generating device comprising (e.g. [0008]; [0062]; [0064]; claim 26): first and second electrodes (36) configured to apply electrical energy to the cervix of the patient (e.g. Figure 10 & 12c, item 36; [0008]; [0058]; [0070]); a current source (26) in electrical communication with the first and second electrodes (e.g. Figure 10, item 26; [0056]; [0062]; [0068]); a communication interface (33) configured to receive data from at least one sensor (e.g. Figure 10, item 33; [0061]; [0057]; [0063]-[0064]), a generator circuit in electrical communication with the first and 
Although Garfield does not disclose a wireless apparatus, Ohio State discloses wireless apparatus for controlling uterine contractions by teaching remote control remote control may be performed (e.g. [0036]; [0041]; [0046]; [0050]). Similarly, Ohio State further teaches the apparatus comprising a battery 

Regarding claim 3, Garfield as modified discloses wherein the housing is configured to transition between a first state and at least a second state, the second state configured for insertion into the vagina of the patient by teaching a ring electrode array as shown in Figures 15A, 15B, 16A, and 16B. In second state, the ring can be collapsed to be inserted trans-vaginally (e.g. [0081]-[0083]). 
Regarding claim 4, Garfield as modified teaches the housing is biased toward the first state by teaching the ring electrode array is collapsed in order to be inserted trans-vaginally, indicating the housing/device’s biased toward an expanded position (e.g. [0081]-[0083]). 
Regarding claim 5, Garfield as modified teaches the control module can automatically or manually operate multiple stimulation outputs of the current source independently or in unison with varying or similar current frequencies, amplitudes, pulse widths, and train durations (e.g. [0058]). Although silent on waveform, Ohio State discloses an electrical energy generator that control the pulse waveform, the signal pulse width, the signal pulse frequency, the signal pulse phase, the signal pulse polarity, the signal pulse amplitude, the signal pulse intensity, the signal pulse duration, and combinations thereof (e.g. [0040]). Ohio State further discloses the type of stimulation may vary and involve different waveforms known to the skilled artisan (e.g. [0041]). It would be obvious to person having ordinary skill in the art at the effective filing to modify Garfield to include controlling pulse waveform as taught by Ohio State as it 
Regarding claim 6, Garfield as modified teaches wherein the controller is configured to cause the generator circuit to supply the electrical energy to a first and a second electrode in a plurality of pulses (e.g. [0057]-[0058]). 
Regarding claim 7, Garfield as modified teaches wherein the controller is further configured to reverse a polarity of the electrical energy for at least one of the plurality of pulses by teaching the control module can automatically or manually operate multiple stimulation outputs of the current source independently or in unison with varying or similar current frequencies, amplitudes, pulse widths, and train durations (e.g. [0058]) as well as altering the polarity of current pulses (e.g. [0067])
Regarding claim 8,  Garfield as modified teaches wherein the controller is further configured to: receive monitoring data from the at least one sensor (e.g. [0008]; [0061]; [0057]; [0063]-[0064]), the monitoring data generated by the at least one sensor based at least in part on a sensed effect of the application of the electrical energy to the patient's uterus via the cervix and cause the generator circuit to adjust the supply of electrical energy to the first and second electrodes based on the monitoring data by teaching the electrical stimulation current output from current source can be sensed, measured, or detected by either the current source or the control module and can be automatically shut off if current values are determined to be dangerous or outside prescribed, programmed, or set values (e.g. [0064]) and the stimulation electrodes coupled to or positioned along one of a uterus, a cervix and a vaginal wall of a patient to apply stimulating current the patient in order to treat insufficient uterine contractions (e.g. [0008]; [0061]; [0057]; [0063]-[0064]; [0070]). 
Regarding claim 11, Garfield discloses a method of controlling uterine contractions of a patient (e.g. abstract) comprising: receiving, via a communication interface of an apparatus inserted into the patient's vagina adjacent the cervix (e.g. Figure 10, item 33; [0061]; [0057]-[0058]; [0063]-[0064]),data 
Regarding claim 12, Garfield as modified discloses wherein the energy applicator of the wireless apparatus comprises at least two electrodes (e.g. Figure 10, item 36) in electrical communication with the generator circuit (e.g. abstract; [0057]-[0058]; [0064]), the generator circuit configured to supply electrical energy to the at least two electrodes (e.g. abstract; [0008]; [0062]), the at least two electrodes configured to apply the electrical energy to the cervix of the patient to control the cervix of the patient (e.g. abstract; [0008]). Although Garfield is silent on the generator circuit configured to cause the battery to supply electrical energy to the at least two electrodes, Ohio State teaches the apparatus comprising a battery (e.g. power source, electrical energy generator) in electrical communication with electrodes (e.g. [0007]; [0039]) as well as a wireless communication interface (e.g. controller). In addition, Ohio State discloses a generator circuit in electrical communication with the electrodes and the battery and configured to cause the battery to supply electrical energy to the electrodes (e.g. [0007]; [0039]). It would be obvious to person having ordinary skill in the art at the effective filing to modify the apparatus taught by Garfield to include the wireless features and additional components as taught by Ohio State. It would be obvious to modify the other components to include wireless features as well as additional components, including a battery to supply electrical energy to electrodes, as taught by Ohio State to allow a physician or operator to remotely control the desired settings of the apparatus/therapy 
Regarding claim 13, Garfield as modified teaches the control module can automatically or manually operate multiple stimulation outputs of the current source independently or in unison with varying or similar current frequencies, amplitudes, pulse widths, and train durations (e.g. [0058]). Although silent on waveform, Ohio State discloses the generator circuit (e.g. electrical energy generator) is configured to cause the battery to supply electrical energy to the energy applicator according to a waveform, the signal pulse width, the signal pulse frequency, the signal pulse phase, the signal pulse polarity, the signal pulse amplitude, the signal pulse intensity, the signal pulse duration, and combinations thereof (e.g. [0039]; [0040]; [0046]; [0079]). Ohio State further discloses the type of stimulation may vary and involve different waveforms known to the skilled artisan (e.g. [0041]). It would be obvious to person having ordinary skill in the art at the effective filing to modify Garfield to include controlling pulse waveform as taught by Ohio State as it well-known technique of modifying waveforms to a stimulation device in order to yield predictable result of a targeted therapy/treatment. 
Regarding claim 14, Garfield as modified teaches wherein the controller is configured to cause the generator circuit to supply the electrical energy to the energy applicator in a plurality of pulses (e.g. [0057]-[0058]). 
Regarding claim 15, Garfield as modified teaches wherein the controller is further configured to reverse a polarity of the electrical energy for at least one of the plurality of pulses by teaching the control module can automatically or manually operate multiple stimulation outputs of the current source independently or in unison with varying or similar current frequencies, amplitudes, pulse widths, and train durations (e.g. [0058]) as well as alternating the polarity of current pulses (e.g. [0067]). 
Regarding claim 16,  Garfield as modified teaches wherein the controller is further configured to: receive monitoring data from the at least one sensor (e.g. [0008]; [0061]; [0057]; [0063]-[0064]), the 
Regarding claim 19, Garfield discloses a system (e.g. abstract) comprising: at least one sensor configured to monitor a patient's uterus and sense an electrical signal from the uterus (e.g. abstract, [0057]; [0064]). Garfield further discloses  an apparatus for controlling uterine contractions (e.g. abstract; [0008]), a housing configured for removable insertion into the vagina of a patient adjacent the cervix (e.g. Figure 19, item 82; [0008]; [0058]; [0094]); and an energy generating device coupled to the housing, the energy generating device comprising (e.g. [0008]; [0062]; [0064]; claim 26): an energy applicator (e.g. electrodes (36)) configured to apply electrical energy to the cervix of the patient (e.g. Figure 10 & 12c, item 36; [0008]; [0058]; [0070]); a current source (26) in electrical communication with the first and second electrodes (e.g. Figure 10, item 26; [0056]; [0062]; [0068]); a communication interface (33) configured to receive data from at least one sensor (e.g. Figure 10, item 33; [0061]; [0057]; [0063]-[0064]), and a generator circuit in electrical communication with the first and second electrodes (36) and the current source (26) and configured to cause the current source (26) to supply electrical energy to the first and second electrodes (36) (e.g. Figure 10; [0057]; [0064]); the first and second electrodes (36) configured to apply the electrical energy to the uterus of the patient via the cervix of the patient to control contractions of the uterus (e.g. Figure 10; abstract; [0008]; [0057]). . 

Claims 9-10, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garfield in view of Ohio and in further view of Groberman et al. (US 2018/0317835 A1; hereinafter Groberman).
Regarding claim 9, Garfield as modified teaches wherein the controller is further configured to: determine that the received impedance value is at a certain value (e.g. [0107]) and in response to that determination cause the generator circuit to adjust the supply of electrical energy to the first and second electrodes by teaching the control module can automatically regulate and modify the electrical current output produced by the current source based on input from electrical contractile activity of the patient's uterus, which can be transmitted to the control module via pick-up wires, a signal conditioner, and/or after-conditioning wires by changing the electrical stimulation pulse-width, current amplitude, pulse train duration, and/or the pulse frequency according to a pre-programmed algorithm (e.g. [0060]; [0062]; [0107]), the adjustment to the supply of electrical energy configured to enhance the imminent contraction of the uterus through the stimulation electrodes coupled to or positioned along one of a uterus, a cervix and a vaginal wall of a patient to apply stimulating current the patient in order to treat insufficient uterine contractions (e.g. [0008]; [0058]; [0062]; [0070]). Although Garfield does not disclose wherein the controller is further configured to: determine that the received impedance value is below a pre-determined threshold value, Groberman teaches a method of detecting contractions in a user in which impedance is compared to a predetermined threshold and uterine contraction intensity and duration may be determined (e.g. [0044]-[0045]). Furthermore Groberman teaches a monitoring unit in which an alert of contraction is provided to a user (e.g. [0046]).  Groberman states by monitoring 
Regarding claim 10, Garfield as modified teaches wherein the controller is further configured to: determine that the received impedance value is at a certain value (e.g. [0107]) and in response to that determination cause the generator circuit to adjust the supply of electrical energy to the first and second electrodes by teaching the control module can automatically regulate and modify the electrical current output produced by the current source based on input from electrical contractile activity of the patient's uterus, which can be transmitted to the control module via pick-up wires, a signal conditioner, and/or after-conditioning wires by changing the electrical stimulation pulse-width, current amplitude, pulse train duration, and/or the pulse frequency according to a pre-programmed algorithm (e.g. [0060]; [0062]; [0107]), the adjustment to the supply of electrical energy configured to enhance the imminent contraction of the uterus through the stimulation electrodes coupled to or positioned along one of a uterus, a cervix and a vaginal wall of a patient to apply stimulating current the patient in order to treat insufficient uterine contractions (e.g. [0008]; [0058]; [0062]; [0070]). Garfield further discloses the control module can include a display to display the stimulation output currents produced for the reader to use or assess. While Garfield is silent on transmitting an indication that the cervix is ripe for labor to a 

Regarding claim 18, Garfield as modified teaches wherein the controller is further configured to: determine that the received impedance value is at a certain value (e.g. [0107]) and in response to that determination cause the generator circuit to adjust the supply of electrical energy to the first and second electrodes by teaching the control module can automatically regulate and modify the electrical current output produced by the current source based on input from electrical contractile activity of the patient's uterus, which can be transmitted to the control module via pick-up wires, a signal conditioner, and/or after-conditioning wires by changing the electrical stimulation pulse-width, current amplitude, pulse train duration, and/or the pulse frequency according to a pre-programmed algorithm (e.g. [0060]; [0062]; [0107]), the adjustment to the supply of electrical energy configured to enhance the imminent contraction of the uterus through the stimulation electrodes coupled to or positioned along one of a uterus, a cervix and a vaginal wall of a patient to apply stimulating current the patient in order to treat insufficient uterine contractions (e.g. [0008]; [0058]; [0062]; [0070]). Garfield further discloses the control module can include a display to display the stimulation output currents produced for the reader to use or assess. While Garfield is silent on transmitting an indication that the cervix is ripe for labor to a wireless controller, Ohio State discloses a wireless apparatus for controlling uterine contractions (e.g. abstract; [0008]; [0046]) including transmitting an indication that the cervix is ripe for labor to a wireless controller associated with a physician by teaching a sensor signal can then be generated based on the detected physiological parameter and the therapy delivery device can be activated to adjust application of the therapy signal to the target spinal cord region in response to the sensor signal to modulate uterine function and the detection of pre-term labor contractions as a result of hyposympathetic tone in the uterus (e.g. [0069]; [0077]).  Groberman also teaches a method of detecting contractions in a user in 
Regarding claim 20, Garfield as modified teaches a computing device associated with a physician and configured to communicate with the apparatus by teaching the control module can contain computing capability, software, and memory, and  the system can be used on a patient, such as a female post-partum, and can be controlled by a user, such as a physician or medical staff member (e.g. [0056] – [0057]), wherein the controller is further configured to: determine that the received impedance value is at a certain value (e.g. [0107]) and in response to that determination cause the generator circuit to adjust the supply of electrical energy to the first and second electrodes by teaching the control module can automatically regulate and modify the electrical current output produced by the current source based on input from electrical contractile activity of the patient's uterus, which can be transmitted to the control module via pick-up wires, a signal conditioner, and/or after-conditioning wires by changing the electrical stimulation pulse-width, current amplitude, pulse train duration, and/or the pulse frequency according to a pre-programmed algorithm (e.g. [0060]; [0062]; [0107]), the adjustment to the supply of electrical energy configured to enhance the imminent contraction of the uterus through the stimulation electrodes coupled to or positioned along one of a uterus, a cervix and a vaginal wall of a patient to apply stimulating current the patient in order to treat insufficient uterine contractions (e.g. [0008]; [0058]; [0062]; [0070]). Garfield further discloses the control module can include a display to display the stimulation output currents produced for the reader to use or assess. While Garfield is silent on transmitting an indication that the cervix is ripe for labor to a wireless controller, Ohio State discloses a wireless apparatus for controlling uterine contractions (e.g. abstract; [0008]; [0046]) including transmitting an indication that the cervix is ripe for labor to a wireless controller associated with a physician by teaching a sensor signal can then be generated based on the detected physiological parameter and the therapy delivery device can be activated to adjust application of the therapy signal to the target spinal cord region in response to the sensor signal to modulate uterine function and the detection of pre-term labor contractions as a result of hyposympathetic tone in the uterus (e.g. [0069]; [0077]). Groberman also teaches a method of detecting contractions in a user in which impedance is compared to a predetermined threshold and uterine contraction intensity and duration may be determined (e.g. [0044]-[0045]). Furthermore Groberman teaches a monitoring unit in which an alert of contraction is provided to a user (e.g. [0046]).  Groberman states by monitoring resistance or observations of muscle contraction may further assist in uterine contraction detection where false contractions and other noise factors may be eliminated (e.g. [0074]). Furthermore Groberman teaches by monitoring bio-impedance does not require professional training (e.g. [0075]). Thus, it would be obvious to person having ordinary skill in the art at the effective filing to further modify the controller as taught by Garfield with the method of comparing impedance to a predetermined threshold as taught by Groberman and adjust the supply of electrical energy as taught by Garfield in order to enhance imminent contractions on the uterus. Since monitoring and comparing impedance provides valuable information on the labor, it would be obvious to utilize this information and in response to the comparison, adjust stimulation supply appropriately such as enhancing contractions to control labor. Similarly it would be obvious to modify Garfield to include the indication of “ripe for labor” as taught by Ohio State or an alert as taught by Groberman and transmit the indication to a physician similarly to control module including a display to display the stimulation output currents produced for the reader to use or assess as taught by Garfield. By doing so, the physician would have a clear, direct indication that the patient is ripe for labor.  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garfield in view of Ohio and in further view of Cline et al. (US 2016/0331299 A1; hereinafter Cline).
Regarding claim 21, Ohio State discloses a wearable computing device associated with a patient and configured to wirelessly communicate with the wireless apparatus by teaching the system can include a controller that is configured, for example, to electronically communicate (e.g., wirelessly) with an electronic device (e.g., a PDA, cell phone, tablet, computer, etc.) (e.g. [0050]; [0046]), wherein the wearable computing device is configured to: receive data from the wireless apparatus (e.g. [0050]). Ohio State also discloses determining, based on the received data, an on/off status of the wireless apparatus  by teaching the power source can be in electrical communication with the at least one electrode,  the at least one sensor can be in electrical communication with the at least one electrode,  the controller can be in electrical communication with each of the at least one electrode and the at least one sensor; and the controller can be configured to automatically coordinate operation of the power source (e.g. 
Regarding Claim 22, Ohio State discloses a wearable computing device associated with a patient and configured to wirelessly communicate with the wireless apparatus by teaching the system can include a controller that is configured, for example, to electronically communicate (e.g., wirelessly) with an electronic device (e.g., a PDA, cell phone, tablet, computer, etc.) (e.g. [0050]; [0046]) wherein the .
Conclusion

WO 2015058128 A1 – discloses wireless device and methods for stimulating nerves for women with urinary urgency, frequency, incontinence, incomplete bladder emptying and bladder conditions based on measuring parameters such as impedance. 
US 20200107771 A1 – discloses methods for identifying a labor state in a pregnant female including a physiological sign, processing to extract a parameter of interest, and using machine learning to calculate labor probability and classify labor state. 
US 20140180169 A1 – discloses device and method of monitoring uterine contractions based on uterine muscle activity
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KAREN J KUKLA/       Examiner, Art Unit 3792                                                                                                                                                                                                 


/CHRISTOPHER A FLORY/       Primary Examiner, Art Unit 3792                                                                                                                                                                                                 

15 January 2021